Citation Nr: 1032210	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-34 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD), anxiety 
reaction, major depressive disorder, dysthymic disorder, and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1967.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claim of 
entitlement to service connection for PTSD.  In October 2008, the 
Board remanded that claim for additional development.  

The Board acknowledges that the Veteran initially filed a claim 
for service connection for PTSD that was denied in an April 1988 
Board decision, which became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The RO 
thereafter denied the Veteran's application to reopen the claim 
on several occasions, most recently in May 2001.  Those RO 
decisions also became final because the Veteran did not file 
timely appeals.  Significantly, however, the Veteran is now 
relying on different legal bases for service connection than 
existed when his claims were previously denied, specifically, the 
recent revisions to VA's regulations governing service connection 
for PTSD that have liberalized, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  
75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  
These regulatory changes essentially comprise a new legal theory 
for entitlement and, therefore, the Board finds that the 
Veteran's claim is entitled to consideration on a de novo basis.  
Spencer v. Brown, 4 Vet. App. 283 (1993); Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998).

Additionally, the Board recognizes that, while the Veteran has 
consistently claimed entitlement to service connection for PTSD, 
a review of the record indicates that he has also been diagnosed 
with anxiety reaction, major depressive disorder, dysthymic 
disorder, and schizophrenia.  Claims for service connection for 
PTSD encompass claims for service connection for all psychiatric 
disabilities that are reasonably raised by the record.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds 
that the Veteran's claim is most appropriately characterized as 
reflected on the title page of this decision.

As a final introductory matter, the Board notes that the Veteran 
does not appear to have worked since 1984 and his long-term 
private treating psychiatrist has indicated that his chronic PTSD 
and other mental health problems render him unemployable.  In 
light of the action taken below to grant the claim for service 
connection for a psychiatric disability, the Board interprets the 
Veteran's testimony as raising a claim of entitlement to a total 
disability rating based on individual unemployability due to a 
service-connected disability (TDIU).  As that claim has not been 
developed for appellate review, the Board refers it to the RO for 
appropriate action.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has a 
diagnosis of PTSD in conformance with the standards of DSM-IV 
that is based on reported in-service stressors consistent with 
the circumstances, conditions, and hardships of his military 
service and related to his fear of hostile military or terrorist 
activity.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability 
have been met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be granted for a disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Service connection may also be 
established for certain chronic diseases, including psychoses, 
which are manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. §§ 3.307, 
3.309 (2009).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The 
DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a 
traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments, which took 
effect July 13, 2010, redesignated current paragraphs (f)(3) and 
(f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), 
respectively, and added a new paragraph (f)(3) that reads as 
follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.

38 C.F.R. § 3.304(f)(3).
 
The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  

In this case, the Veteran claims that he suffers from PTSD that 
was caused or aggravated by his experiences in Vietnam.  
Specifically, he asserts that, within three weeks of landing in 
Vietnam, he took part in a fire fight at Tuy Hoa in which his 
close friend and fellow service member was killed.  Additionally, 
the Veteran claims that, in April 1967, he visited an Army 
dispensary in Tuy Hoa where he witnessed a wounded Viet Cong 
prisoner buried alive outside the dispensary by a United States 
Army sergeant, who reportedly sought to avenge the death of his 
brother two years earlier.  As a third in-service stressor, the 
Veteran claims that, after visiting the dispensary a second time 
in May 1967, he left aboard a helicopter that came under enemy 
fire.  The Veteran asserts that the helicopter pilot ordered the 
machine gun operator to commence fire, which resulted in the 
deaths of 20 or more people on the ground.  The Board observes 
that a signed affidavit, dated in October 1984, from a fellow 
service member corroborates the Veteran's account of the 
firefight aboard the helicopter.

Pursuant to the Board's October 2008 remand, the RO made multiple 
attempts to verify the Veteran's claimed in-service stressors 
through the United States Army & Joint Services Records Research 
Center (JSRRC).  In a written response dated in September 2010, 
JSRRC indicated that it was unable to confirm any of his reported 
stressors.  Thereafter, the RO issued an April 2010 supplemental 
statement of the case denying the Veteran's claim on the grounds 
that none of his alleged stressors had been verified.  

In light of the aforementioned regulatory changes, which followed 
the issuance of the RO's most recent supplemental statement of 
the case, the Board observes that it is no longer necessary for 
the Veteran's reported stressors to be independently verified 
through JSRRC.  Therefore, the basis on which Veteran's claim was 
previously denied is no longer valid and the Board must consider 
whether service connection is warranted under the revised 
regulations.  38 C.F.R. § 3.304(f) (2009).

The Veteran's service personnel records confirm that he served in 
Vietnam from October 1966 to October 1967.  While cognizant that 
the Veteran did not receive decorations indicative of combat 
service, the Board observes that, under the new regulatory 
changes, his lay statements alone may establish the occurrence of 
a claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010).  

The Veteran has reported multiple stressors that are consistent 
with the places, types, and circumstances of his service in 
Vietnam.  Accordingly, the remaining questions are whether any of 
the Veteran's reported stressors is related to his fear of 
hostile military or terrorist activity and, if so, whether such a 
stressor is adequate to support a diagnosis of PTSD and whether 
the Veteran's particular psychiatric symptoms are related to that 
stressor.  38 C.F.R. § 3.304(f)(3) (2010).  

The Veteran's service medical records, including his December 
1964 preinduction and September 1967 separation examinations, are 
negative for complaints or clinical findings of psychiatric 
problems.  

The first post-service evidence related to the Veteran's claim is 
a November 1971 statement from a private physician indicating 
that the Veteran was suffering from anxiety and needed 
psychiatric treatment.  In March 1972, he was hospitalized for 
approximately one month and treated for psychiatric problems at a 
VA medical facility in Puerto Rico.  Subsequent private medical 
records reflect that the Veteran received ongoing 
psychotherapeutic sessions for anxiety and depression and was 
prescribed medication to treat his mental health problems.  In 
1978, he was again hospitalized in Puerto Rico for unspecified 
psychiatric complaints.

The record thereafter shows that, after working at a funeral home 
run by his parents from 1973 to 1984, the Veteran relocated to 
New York in August 1984.  There, he worked in a medical facility 
for a short period before being hospitalized in November 1984 for 
suicidal thoughts.  He spent approximately three months as an 
inpatient at a private psychiatric clinic where he was diagnosed 
with dysthymic disorder and dependent personality.  The Veteran 
subsequently underwent an additional seven hospitalizations at a 
VA medical facility, where he was diagnosed with PTSD, major 
depressive disorder, and schizophrenia.  During one such 
hospitalization, the Veteran tried to commit suicide by hanging 
himself with a rope.  Additionally, during this period, he was 
awarded Social Security Administration (SSA) disability benefits, 
effective April 1985, due to his diagnoses of PTSD and major 
depressive disorder.  

In September 1985, the Veteran was afforded a psychiatric 
evaluation at a VA medical center in which he complained of a 
nervous condition that had persisted since his military service.  
While the Veteran conceded that he had not served in combat, he 
reported numerous encounters with the enemy in Vietnam, including 
the firefight that killed a friend and an episode in which a 
sergeant reportedly killed a wounded Viet Cong prisoner.  Based 
on the Veteran's statements and a clinical evaluation, he was 
diagnosed with PTSD and paranoid schizophrenia.

In a March 1986 written statement, the Veteran's long-term 
private psychiatrist from Puerto Rico indicated that he had first 
treated the Veteran in November 1971 and that, since that time, 
his mental health and progressively deteriorated, requiring 
extensive inpatient and outpatient therapy and medication.  
Additionally, and most significantly, the private psychiatrist 
opined that the Veteran's chronic PTSD was related to the 
stressors he encountered while serving in Vietnam and that this 
disorder had possibly degenerated into a schizophrenic reaction.  
That psychiatrist then stated that the Veteran's overall mental 
health prognosis was poor and that, even with treatment he would 
likely be totally and permanently disabled.  

The Veteran's VA medical records dated over the next 24 years 
show that he moved back to Puerto Rico, where he continued to 
receive ongoing treatment for PTSD, depression, schizophrenia, 
and related psychiatric symptoms, including anger directed at his 
relatives, nightmares, flashbacks, visual and auditory 
hallucinations, and social avoidance tendencies.  Significantly, 
a VA psychiatric note dated in April 2009 expressly relates the 
Veteran's hallucinations and related schizophrenic symptoms to 
his feelings of persecution incurred during the war in Vietnam.  

A subsequent VA psychiatric note dated in June 2009 reflects the 
Veteran's complaints of survivor guilt for not reporting the 
sergeant who reportedly killed a Viet Cong prisoner and more than 
70 other people in Vietnam.  The VA treating provider, however, 
determined that the Veteran did not meet the diagnostic criteria 
for PTSD because he did not display persistent avoidance of 
events associated with trauma.  Nevertheless, on a follow-up VA 
mental health consultation dated in July 2009, the Veteran was 
assessed with chronic depressive syndrome and PTSD features that 
associated with hostile fire he encountered in Vietnam.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications and 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 1986 opinion set forth by the 
Veteran's private treating psychiatrist, indicating that the 
Veteran suffered from chronic PTSD related to his in-service 
stressors in Vietnam, is more probative and persuasive than the 
June 2009 VA psychiatric treatment record indicating that the 
Veteran did not meet the diagnostic criteria for PTSD.  That 
March 1986 opinion was based on the private psychiatrist's long-
term treatment of the Veteran and reflected knowledge of his 
mental health history.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
Veteran's history, and the thoroughness and detail of the 
opinion).  Moreover, that psychiatrist's opinion is consistent 
with the other clinical evidence showing ongoing inpatient and 
outpatient treatment for PTSD and related psychiatric symptoms 
and the lay statements of the Veteran and his fellow service 
member relating his mental health problems to his in-service 
Vietnam stressors.

In contrast, the Board finds that the June 2009 VA psychiatric 
provider's finding that the Veteran did not meet the diagnostic 
criteria for PTSD is outweighed by the other clinical evidence of 
record, which reflects a long history of treatment for that 
disorder.  The Board observes that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Thus, even if the Veteran did not meet the diagnostic criteria 
for PTSD in June 2009, his previous clinical history of that 
disorder may be sufficient to warrant service connection.  In any 
event, the Board considers it significant that one month after 
the June 20009 VA psychiatric provider declined to diagnose PTSD, 
the Veteran was clinically found to have chronic depressive 
syndrome and PTSD features, thus indicating that he still 
exhibited manifestations of that disorder.

The Board acknowledges that the March 1986 private psychiatrist's 
positive nexus opinion did not identify the specific in-service 
stressors on which the Veteran's PTSD diagnosis was predicated.  
Nor did it expressly cite the DSM-IV criteria.  Nevertheless, the 
Board observes that the private psychiatrist's findings, in 
tandem with the other clinical evidence of record, support a 
diagnosis of PTSD under those criteria.  

The overall clinical evidence of record reflects that, in the 
decades since the Veteran left service, he has repeatedly sought 
treatment for nightmares and flashbacks related to specific in-
service stressors from Vietnam, including the death of his close 
friend, the killing of a wounded Viet Cong prisoner by an Army 
sergeant, and a deadly helicopter firefight.  Accordingly, the 
Veteran has been clinically found to meet criteria A and B under 
the DSM-IV (i.e., exposure to a traumatic event and persistent 
reexperiencing of that traumatic event).  Additionally, the 
Veteran has been clinically shown to experience anxiety, anger, 
depression, suicidal ideation, auditory and visual 
hallucinations, and social withdrawal tendencies.  Those clinical 
findings collectively meet the criteria covered by criterion C, 
persistent avoidance of stimuli associated with the trauma and 
numbing of general responsiveness is indicated by at least three 
of seven symptoms, and criterion D, persistent symptoms of 
increased arousal are reflected by at least two of five symptoms, 
in accordance with DSM-IV.  Additionally, the March 1986 private 
psychiatrist expressly noted that he had treated the Veteran for 
PTSD-related symptoms since 1971, thereby indicating that he 
meets criterion E under DSM-IV (i.e., the duration of the 
disturbance must be more than one month).  Finally, the private 
psychiatrist's finding that the Veteran's overall mental health 
prognosis was poor and that he was likely to be totally and 
permanently disabled as a result of his PTSD satisfies the final 
DSM-IV criterion, that the disturbance causes clinically 
significant distress or impairment in social, occupational, or 
other important areas of functioning.  Accordingly, the Board 
finds that the private psychiatrist's opinion, when viewed in 
context with the other competent clinical evidence of record, 
supports a diagnosis of PTSD that conforms to the DSM IV 
criteria.  Despite the fact that recitation of symptomatology was 
not delivered in the framework of the DSM-IV criteria, symptoms 
substantiating the diagnosis pursuant to DSM-IV were demonstrated 
at that examination.

After a careful review of the evidence, the Board finds that the 
Veteran's service and post-service medical records and, in 
particular, the positive nexus opinion provided by his long-term 
private psychiatrist demonstrate that the Veteran suffers from a 
psychiatric disability that is related to his period of active 
service.  Indeed, the Veteran's private psychiatrist expressly 
determined that the Veteran's symptoms were related to his 
service in Vietnam and consistent with a diagnosis of PTSD, 
which, for the reasons noted above, was in conformance with DSM-
IV criteria.  Additionally, that private psychiatrist indicated 
that the Veteran's schizophrenia and other psychiatric disorders 
were also related to his Vietnam service.  

Moreover, the Veteran has reported suffering from mental health 
problems since his period of active service in Vietnam.  The 
Board observes that the Veteran is competent to give evidence 
about what he has experienced and his statements in this regard 
are considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Veteran's lay statements are supported by his 
private and VA medical records, which are replete with diagnoses 
and treatment for multiple psychiatric disorders, including PTSD, 
schizophrenia, depression, and anxiety, dating back nearly four 
decades.  That clinical evidence, together with the Veteran's lay 
statements, reflects a continuity of symptomatology since active 
service, which further supports his claim.  Maxson v. Gober, 230 
F.3d 1330 (2000).

In sum, the Board finds that the competent evidence of record 
consists of a diagnosis of PTSD in conformance with DSM IV, 
credible supporting statements establishing the occurrence of in-
service stressors, and a link, established by the Veteran's long-
term private psychiatrist, between the current symptomatology and 
his in-service stressors.  Thus, the criteria for service 
connection for PTSD have been met.  Moreover, the evidence of 
record is at least in equipoise as to whether the Veteran's other 
currently diagnosed psychiatric disorders had their onset in 
service.  In any event, as the Board has decided to grant service 
connection for PTSD, it need not further consider whether service 
connection is warranted for his other psychiatric disabilities, 
as those are encompassed in his PTSD claim.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  Where the evidence supports the claim or is 
in relative equipoise, the appellant prevails.  Reasonable doubt 
is resolved in favor of the Veteran.  38 U.S.C.A. 5107 (b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the Board finds that service connection for posttraumatic stress 
disorder is warranted.


ORDER

Service connection for a posttraumatic stress disorder is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


